DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rickard U.S. Pub. No. 2004/0034633 (hereinafter “Rickard”) in view of Legrand et al. U.S. Pub. No. 2015/0234890 (hereinafter “Legrand”).  
Regarding independent claim 1, Rickard discloses:
A computation machine for re-computing pre-computed query results stored at a database server, the pre-computed query results composed of a plurality of shares, each share including a certain number of pre-computed query results… (Rickard at paragraph [0022] discloses as part a data search system, a processor coupled to data storage capacity and memory pre-computed query results… with the previous iteration of search results being the pre-computed query results.  Additionally, Examiner is interpreting a subset of results as reading on a share.)

While Rickard at paragraph [0030] discloses computational resources needed to perform queries, Rickard does not disclose:
…and computation resources of the computation machine needed to re-compute a pre-computed query result of a first share depend on whether or not other pre-computed query results of the first share re-computed during a given time interval forming a current re-computation cycle.
In other words, Rickard does not disclose computation resources dependent on other pre-computed query results re-computed during a given time interval.
However, Legrand at paragraph [0084] teaches in part, “Re -computing such interrelated pre -computed search results together (i.e., within the same re -computation cycle) could include synergetic effects and may thus be more efficient than re -computing them separately.”
Both the Rickard reference and the Legrand reference, such as Legrand at paragraph [0010], are in the field of endeavor of iteratively re-computing search results.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the iteratively improving search results disclosed in Rickard, with the selection of which search results to recompute based in part on dependency relationships 

the computation machine comprising: one or more processors; and a memory coupled with the one or more processors, the memory including program code that, when executed by the one or more processors, cause the computation machine to: receive a request to re-compute the pre-computed query results of at least the first share; determine a number of pre-computed query results in the first share to be re-computed in the current re-computation cycle based on a Reinforcement Learning algorithm…(Rickard at paragraph [0022] discloses as part a data search system, hardware components such as a processor coupled to data storage capacity and memory including a database.  Additionally, Rickard at paragraph [0141] discloses iteratively improving search results based on evaluations of a subset of results using Reinforcement learning and a feedback loop.  Examiner is of the position that the iterations of the feedback loop read on receiving a request to re-compute results.)

While Rickard discloses iteratively improving search results and computational resources being needed to perform queries, Rickard does not disclose:
 the determined number of pre-computed query results being limited by the computation resources of the computation machine available during the given time interval; and re-compute the determined number of pre-computed query results in the first share during the current re-computation cycle.
However, Legrand in the Abstract teaches in part, “Within a given time interval, a computation platform re-computes these pre-computed search results having a re-computation 

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Rickard discloses:
wherein the request to re-compute pre-computed query results of at least a first share indicates pre-computed query results of the at least first share which are to be re-computed, and the computation machine is arranged to determine the number of pre-computed query results in the first share to be re-computed based on the indicated pre-computed query results of the at least first share (Rickard at paragraph [0141] discloses performing reinforcement learning on a subset of results, Examiner is of the position that in selecting a subset of results to perform reinforcement learning on Rickard is determining the number of pre-computed query results in the first share to be re-computed.)

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Rickard as modified with Legrand discloses:
wherein the program code causes the computation machine to: store the determined number of pre-computed query results in the first share in a statistics server for a subsequent determination of the number of pre-computed query results to be re- computed in a subsequent computation cycle (Legrand in the Abstract teaches in part, “The number of pre-computed search results re-computed by the computation platform is limited by the computation resources of the computation platform that are available for the re-computation within the given time interval.”  while selecting the pre-computed search results to be re-computed during the next computation cycle.”  Examiner is interpreting selecting search results to be re-computed during the next computation cycle as reading on …subsequent determination of the number of pre-computed query results to be re-computed in a subsequent computation cycle.)

Regarding independent claim 10, claim 10 is rejected under the same rationale as claim 1.

Regarding dependent claim 11, all of the particulars of claim 10 have been addressed above.  Claim 11 is rejected under the same rationale as claim 2.

Regarding dependent claim 18, all of the particulars of claim 10 have been addressed above.  Claim 18 is rejected under the same rationale as claim 9.

Regarding independent claim 19, claim 19 is rejected under the same rationale as claim 1.



Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rickard in view of Legrand in further view of Masson U.S. Pub. No. 2015/0377849 (hereinafter “Masson”).
Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  While Rickard discloses using Reinforcement learning in conjunction with a search engine and Rickard as modified with Legrand, as illustrated in the rejection of claim 2, discloses determining a number search results to recompute for a current and subsequent computation cycle based on resources, Rickard does not disclose:
wherein the program code causes the computation machine to determine the number of pre-computed query results in the first share to be re- computed by causing the computation machine to: retrieve an indication of pre-computed query results of the at least one first share which have been re-computed in a previous time interval; determine to apply an exploitation mode of the Reinforcement Learning algorithm or to apply an exploration mode of the Reinforcement Learning algorithm; and in response to determining to apply the exploitation mode, determining the number of pre-computed query results in the first share to be re-computed in the current re-computation cycle based on a value function of the Reinforcement Learning algorithm for the number of pre- computed query results indicated by the retrieved indication, the value function associating possible selections of pre-computed query results in the at least first share for re-computation with respective estimated rewards.
In other words Rickard does not disclose an exploration mode or an exploitation mode.
However, Masson at paragraph [0132] teaches in part, “Embodiments of the invention also find direct applications in reinforcement learning and machine learning. Examples of such applications concern search problems where a balance has to be found between exploration and estimated rewards of an optimal solution.  
Both the Rickard reference and the Masson reference are in the field of endeavor of applications of reinforcement learning and machine learning.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the updating search results using reinforcement learning as disclosed in Rickard with the balancing of data exploration and exploitation in reinforcement learning applications as taught in Masson to facilitate in taking the minimum path through a large data set to an optimal solution (See Masson at paragraph [0053]).


Regarding dependent claim 12, all of the particulars of claim 10 have been addressed above.  Claim 12 is rejected under the same rationale as claim 3.



Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rickard in view of Legrand in view of Masson in further view of Jones, III U.S. Pub. No. 2012/0209794 (hereinafter “Jones”).
Regarding dependent claim 4, all of the particulars of claims 1 and 3 have been addressed above.  While Rickard at paragraph [0141] discloses using reinforcement learning in conjunction with a search engine, Rickard does not disclose:
wherein the estimated rewards associated by the value function are specified by a reward function of the Reinforcement Learning algorithm which attributes an aggregated value of a plurality of key performance indicators to a corresponding selection of pre-computed query results of the least one first share.
In other words, Rickard does not disclose aggregating a reward value.
However, Jones at paragraph [0048] does teach aggregating a reward value with use in reinforcement learning, more specifically, Jones teaches in part, “Otherwise (if convergence is not yet achieved) then feedback, r, a " reward" function, computed by UPDATE as a function of the prediction, PY, current sensory input, X, and feedback, F. The FDBKOUT provides reward r to neighboring nodes and aggregated in each as an updated feedback, F. This updated feedback variable (F) is in turn used to UPDATE the state value, V, which is used in a reinforcement learning to UPDATE the policy, .pi.. And this completes the cycle.”
Both the Rickard reference and the Jones reference are in the field of endeavor of applications of reinforcement learning and machine learning.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the updating search results using reinforcement learning as disclosed in Rickard with the 

Regarding dependent claim 5, all of the particulars of claims 1 and 3-4 have been addressed above.  Additionally, Rickard as modified with Legrand does disclose:
wherein the aggregated value of key performance indicators is based on at least one of the following key performance indicators: sum of numbers of pre-computed query results to be re-computed, elapsed time of re-computing the pre- computed query results to be re-computed in the given time interval, maximum computation resources to re-compute pre-computed query results indicated in the request, and maximum of memory required to re-compute pre-computed query results indicated in the request (Rickard at paragraph [0141] discloses iteratively improving a subset of search results and Legrand at paragraph [0100] teaches the number of re-computed results is limited by computational capacity and time interval of a computational cycle.)

Regarding dependent claim 13, all of the particulars of claims 10 and 12 have been addressed above.  Claim 13 is rejected under the same rationale as claim 4.

Regarding dependent claim 14, all of the particulars of claims 10 and 12-13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Claims 6, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rickard in view of Legrand in view of Masson in further view of Cabral et al. U.S. Pub. No. 2017/0358285 (hereinafter “Cabral”).
Regarding dependent claim 6, all of the particulars of claims 1 and 3 have been addressed above.  While Rickard as modified does disclose using reinforcement learning in recomputing search results and balancing exploration and exploitation interests, Rickard does not disclose:
wherein the program code causes the computation machine to determine to apply the exploitation mode of the Reinforcement Learning algorithm or to apply the exploration mode of the Reinforcement Learning algorithm by causing the computation machine to: determine a reward given by the value function for the pre-computed query results indicated by the retrieved indication; determine a number of re-computation cycles to apply the exploitation mode of the Reinforcement Learning algorithm based on a comparison of the determined reward with a reward threshold; and apply the exploitation mode of the Reinforcement Learning algorithm during the current re-computation cycle and subsequent re-computation cycles given by the determined number of re-computation cycles.
In other words, Rickard does not explicitly disclose a reward threshold.
However, Cabral in the Abstract teaches the following:
An approach is provided in which an information handling system configures a reinforcement learning model based inspiration selections received from a user. The information handling system performs training iterations using the configured reinforcement learning model, which generates multiple actions and multiple rewards corresponding to multiple actions. The information handling system determines that the multiple rewards reach an empirical threshold and, in turn, generates a musical composition based on the multiple actions.



Regarding dependent claim 8, all of the particulars of claims 1, 3 and 6 have been addressed above.  Additionally, Rickard as modified does disclose:
wherein the program code causes the computation machine to: in response to determining to apply the exploration mode, iteratively adapt the number of pre-computed query results indicated by the retrieved indication at least based on the number of pre-computed query results indicated by the retrieved indication, the value function of the Reinforcement Learning algorithm for the number of pre-computed query results indicated by the retrieved indication and the reward threshold (Rickard at paragraph [0100] discloses iteratively improving a subset of search results using reinforcement learning.  Examiner is of the position that Reinforcement learning using a reward/punishment system to implement learning techniques.  Legrand at paragraph [0100] teaches a number of recomputed search results is limited based on computational capacity and time and lastly Cabral in the Abstract teaches the use of a reward threshold in reinforcement learning models.)

Regarding dependent claim 15, all of the particulars of claims 10 and 12 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 6.

Regarding dependent claim 17, all of the particulars of claims 10, 12 and 15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 8.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rickard in view of Legrand in view of Masson in view of Cabral in further view of Sivasubramanian et al. U.S. Patent No. 8,429,097 (hereinafter “Sivasubramanian”).
Regarding dependent claim 7, all of the particulars of claims 1, 3 and 6 have been addressed above.  While Rickard as modified does disclose the use of reward thresholds in reinforcement learning, Rickard does not disclose:
wherein the reward threshold is defined by given percentages of threshold values of respective ones of the plurality of key performance indicators for which re-computation during the given time interval would result in an error state of the computation machine.
In other words, Rickard as modified does not disclose a reward threshold resulting in an error state.
However, Sivasubramanian at Column 9, Lines 55-63 teaches, “In some embodiments, the application of a business rule to prune the set of candidate actions may result in identification of only one acceptable candidate action. In this case, the reinforcement learning technique may be forced to select this action. In some embodiments, the application of a business rule to prune the set of candidate actions may result in a null set of candidate actions. In this case, an error or other type of exception may be raised in the system.”
Both the Rickard reference and the Sivasubramanian reference are in the field of endeavor of applications of reinforcement learning and machine learning.  Before the effective 

Regarding dependent claim 16, all of the particulars of claims 10, 12 and 15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154